DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Drawings
The drawings are objected to because the drawings (and specification) fail to include reference numerals pointing to various components of the drawings to allow one skilled in the art to determine what is specifically seen in a given figure.  Therefore appropriate reference numerals are required in both the drawings and specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 discloses an apparatus which includes a spraying system and a mechanical massage system wherein the apparatus has rotating balls that either move upward, outward, circular, or rotating motion.  However the specification does not disclose specifics of how the balls move. There is no disclosure of if the apparatus moves on hydraulic pressures (based off the spray) or if there is an electronic motor system installed.  Therefore the specification fails to disclose an apparatus which one having ordinary skill in the art could reasonable create the invention as claimed as the specification is not enabling.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically with respect to the rotating balls, it’s unclear what the intended scope of upward, outward, circular, or rotating motion is encompassing. It’s not clear if applicant is trying to encompass all these forms of motion (and the user has the option to select them) or only one of the above motions. Further it’s unclear if vibration would be within or excluded from the scope of the claim.  Further if the balls only move upward (vertically) to impact the user’s skin, then what is the intended scope of the “rotating balls” if the movement has no rotation?
For examination purposes examiner will interpret the claim needing one of a circular or rotating motion and not give further weight to upward or outward movement, and not consider the upward or outward movement due to requiring the scope of rotating balls.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication CN215135875U to Zhang in view of Chinese Patent Publication CN110314082A to Zhao et al.
Zhang discloses a cosmetic liquid distribution apparatus which a cosmetic product is dispersed to the user’s face and neck comprising:
A fluid dispenser (part (a) seen in figure 9), wherein cosmetic product in liquid form is stored (within cavity (12)); said pump attachment comprising a liquid housing (cavity (12)).
Zhang however fails to disclose rotating balls that enable hands-free massage, wherein the balls are a set of 24 rotating rubber balls that move in a circular or rotating motion, and the pump attachment including a timer.
With respect to the rotating balls, Zhao teaches it’s known to provide a mask apparatus with a set of rotating balls (23) designed to rotate in a circular rotating motion (Specification says (on the last page of the English translation), “…the massage ball 23 is continuously rotated, and the patient’s acupuncture points are continuously kneaded to facilitate the massage of the acupuncture points.  Further improve the treatment of facial paralysis, and penetration of drugs and syrup.)
Therefore it would be obvious to modify the apparatus disclosed by Zhang to include rotating balls as taught by Zhao as such modification allows a massaging effect to occur to a user’s skin which improve the application of cosmetics being sprayed on a user.
Zhang in view of Zhao however still fail to disclose the apparatus including 24 rotating balls and being formed of rubber, and the apparatus including a timer.
However, with respect to a timer, Official Notice is taken that a timer (as part of circuitry) is a conventional or well-known feature or method for controlling the operational time of  a device.  Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to include a timer on a control circuit as such modification would allow a user to select a preset amount of time to allow the apparatus to run before it automatically shut off.
With respect to the rubber balls, it would have been obvious to one having ordinary skill in the art before the effective filing date to create the balls from rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.   In re Leshin, 125 USPQ 416.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
With respect to there being specifically 24 massage balls, it would have been obvious to one having ordinary skill in the art before the effective filing date, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

In re claim 2, Zhang in view of Zhao disclose the apparatus as described above including separate face and mask components (Zhang discloses beauty mask (1) and beauty neck ring (2)) allowing for the user’s face and neck to be massaged in conjunction.

In re claim 3, Zhang in view of Zhao disclose liquid is housed by a tubing connection to the face and neck equipment (duct (150))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PG-Pub 2019/0008332 to Johnstone et al., U.S. PG-Pub 2008/0058915 to Chang, and U.S. PG-Pub 2019/0142691 to Sedie all disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        oh yeah